 256DECISIONS OF NATIONALLABOR RELATIONS BOARDPine Transportation,Inc.andTruck Drivers andHelpersLocalUnion No.728, affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case 10-RC-8613June 1, 1972DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Charles T.Corn of the National Labor Relations Board.'Thereafter, the Employer, the Petitioner, and theIntervenor filed briefs.2The Hearing Officer's rulings made at the hearingare free -from prejudicial error and are herebyaffirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The parties stipulated, and we find, that thePetitioner and the Intervenor are labor organizationswithin the meaning of the Act. Each claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employer,within the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.This petition was filed during the term of a 3-yearcontract dated January 5, 1970, between the Employ-er and the Intervenor. The contract provides,interalia,that employees in or promoted to positionsoutside the bargaining unit described in the contract,who are entitled to seniority, shall retain andcontinue to accumulate seniority provided theyretainmembership in the Intervenor. The contractalso contains the following "Invalidation Clause":Ifany of the terms and conditions of thisagreement are in violation of any City, State, orFederal Law or Court Decision or Decree, then tothe extent of the violation, that portion of thisagreement shall be null and void and subject torenegotiation. If any portion of this agreement isdeclared illegal, the remaining provisions of theagreement shall not in any way be affected.The Intervenor contends that this contract is a bar1The Regional Director dismissed the petition administratively. UponPetitioner's appeal,the Board,by theRuling on Administrative appealdated July 30, 1971,reinstated the petition and directed that a hearing beheld2Brotherhood of Railway,Airline&SteamshipClerks,Freight Han-dlers,Express and Station Employees,AFL-CIO,was allowed to interveneto the election sought in this proceeding. At thehearing, it offered to prove that the provision withregard to seniority was treated by the parties to thecontract as being covered by the "InvalidationClause" and had not been enforced. This offer wasproperly rejected in light of the Board's establishedpolicy of deciding the validity of a contract forcontract-bar purposes on the basis of the face of thecontract.A contract not facially invalidserves as abar unless there has been a finding of unlawfulnessin an unfair labor practice proceeding.3On its face, the provision conditioning retentionand accumulation of seniority upon union member-ship is clearly unlawful underUnited Steelworkers ofAmerica, and its Local 1070, AFL-CIO (ColumbiaSteel & Shafting Company),171 NLRB 945. In thatcase the contract provided that persons who werepromoted to positions outside the bargaining unit,but who later transferred back into the bargainingunit, would be credited with seniority for the periodof time they were outside the unit if, during suchperiod, they paid to the union the equivalent ofunion dues. The Board found this provision to beunlawful, noting that: "It has been held . . . [that]agreementsor actions conditioning relative senioritystanding upoih^length of union membership or thepayment of union dues violate Section 8(a)(3)."4Manifestly, the contract before us in this case alsogoes beyond the limited form of union securitypermitted by Section 8(a)(3), unless its effectivenesswas clearly deferred by the "Invalidation Clause."5We are unable to find that on its face this clauseclearly defers the effectiveness of the provision wehave found to be unlawful. The "InvalidationClause" is a separate provision of the contract andrefers to all of the substantive terms of the contractin general, not to any specific provisions therein. Byits terms, the clause does not withhold putting any ofthe provisions of the contract into effect pending adetermination of their legality. On the contrary, itappears to contemplate the applicability of any andall of the provisionsuntildeclared illegal.6 Indeed, itsnonspecific nature means that if it were construedotherwise, none of the provisions of the contractwould be effective until declared legal. Such a clausedoes not, on its face, obviate the unlawfulness of theseniority provision.UnderParagonProducts, supra,thiscontract,because it goes beyond the limited form of unionon the basis of a contract interest.3Paragon Products Corporation,134 NLRB 662,666-6674 171 NLRB at 946.SParagon Products, supra6 SeeHickeyCab Company,88 NLRB327, 329,Wyckoff Steel Company,86 NLRB 1318197 NLRB No. 43 PINE TRANSPORTATION, INC.257security permitted by Section 8(a)(3), is not a bar toan election in this proceeding.?The following employees constitute a unit appro-priate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act:8All employees at the Employer's premises at1025 Jefferson Street, Atlanta, Georgia; excludingoffice clerical employees, guards and supervisorsas defined in the Act.9[Direction of Election 10 omitted from publication.]MEMBERSFANNING AND JENKINS, dissenting:We continue to adhere to the views expressed inour dissenting opinion inUnited Steelworkers ofAmerica anditsLocal 1070, AFL-CIO (ColumbiaSteel & Shafting Company),171NLRB945, 948. SeealsoMember Fanning'sdissent inKaiserSteel,125NLRB 1039, 1045.We perceive no meaningful basisin all the circumstances of this case for distinguishingthe seniority clause before us in this case from theclausewe believed lawful inUnitedSteelworkers,and, therefore,we would find the seniority clauseherein to be lawful for the reasons stated in ourdissenting opinion in that case.IBecause of oui disposition of this issue we need not consider the effectof the Georgia"right-to-work"law upon certain provisions of this contractBThe representation petition was amended at the hearing to conform tothebargaining unit described in the existing contract,but addingtimekeepers and excluding office clericals The Petitioner and Employeragreed upon this as the proper unit and the Intervenor took no position Asitappears to be Petitioner's intention to represent all employees notspecifically excluded,as such a unit would be presumptively appropriate,and as no party has objected to such a unit,we shall describe it instead inthese terms The office clerical employees are properly excluded despite theprior bargaining historyCharles Bruning Company, Inc,126 NLRB 140,1429The parties appear to have agreed to include watchmen in the unit Therecord is insufficient to establish whether or not such watchmen are guardsand therefore mandatorily excluded under Section 9(b)(3) of the Act If theyare guards,they must be excludedis In order to assure that all eligible voters may havethe opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N LR B v Wyman-Gordon Co,394 U S759Accordingly, it is herebydirected that an electioneligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region 10 within7 days ofthe date of this Decisionand Direction of Election The RegionalDirectorshallmake thelistavailable to all parties to the electionNo extension oftime to file this list shall be grantedby theRegional Director except inextraordinarycircumstancesFailure to complywith this requirement shallbe groundsfor setting aside the election wheneverproper objections arefiled